Case: 19-2035     Document: 50    Page: 1   Filed: 06/16/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                PALTALK HOLDINGS, INC.,
                       Appellant

                             v.

     RIOT GAMES, INC., VALVE CORPORATION,
                     Appellees
              ______________________

       2019-2035, 2019-2036, 2019-2037, 2019-2038
                ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2018-
 00129, IPR2018-00130, IPR2018-00131, IPR2018-00132,
 IPR2018-01238,       IPR2018-01241,      IPR2018-01242,
 IPR2018-01243.
                  ______________________

                  Decided: June 16, 2020
                  ______________________

     DOUGLAS R. WILSON, Armond Wilson LLP, Austin, TX,
 for appellant. Also represented by MICHELLE ARMOND,
 Newport Beach, CA.

    CONSTANTINE L. TRELA, JR., Sidley Austin LLP, Chi-
 cago, IL, for appellee Riot Games, Inc. Also represented by
 NATHANIEL C. LOVE, JOHN WEATHERBY MCBRIDE; SCOTT
 BORDER, SAMUEL DILLON, Washington, DC.
Case: 19-2035     Document: 50     Page: 2     Filed: 06/16/2020




 2                  PALTALK HOLDINGS, INC.   v. RIOT GAMES, INC.




     SHARON A. ISRAEL, Shook, Hardy & Bacon, LLP, Hou-
 ston, TX, for appellee Valve Corporation. Also represented
 by KYLE E. FRIESEN; PATRICK A. LUJIN, Kansas City, MO;
 REYNALDO BARCELO, Barcelo, Harrison & Walker, LLP,
 Newport Beach, CA.
                   ______________________

     Before PROST, Chief Judge, MAYER and LOURIE, Circuit
                           Judges.
 PROST, Chief Judge.
     PalTalk Holdings, Inc., appeals four final written deci-
 sions by the Patent Trial and Appeal Board (“Board”) in
 inter partes review proceedings related to U.S. Patent
 Nos. 5,822,523 and 6,226,686. The Board concluded that
 all challenged claims are unpatentable under
 35 U.S.C. § 103 as obvious over the cited prior art. See Riot
 Games, Inc. v. PalTalk Holdings, Inc., No. IPR2018-00129,
 Paper 37, at 66 (P.T.A.B. May 14, 2019); Riot Games, Inc.
 v. PalTalk Holdings, Inc., No. IPR2018-00130, Paper 37, at
 72 (P.T.A.B. May 14, 2019); Riot Games, Inc. v. PalTalk
 Holdings, Inc., No. IPR2018-00131, Paper 37, at 50
 (P.T.A.B. May 14, 2019); Riot Games, Inc. v. PalTalk Hold-
 ings, Inc., No. IPR2018-00132, Paper 36, at 66 (P.T.A.B.
 May 14, 2019). 1
     PalTalk timely appealed. PalTalk challenges the
 Board’s obviousness determination only with respect to
 certain dependent claims. We have jurisdiction under
 28 U.S.C. § 1295(a)(4)(A).


      1  During the course of the inter partes review pro-
 ceedings, the Board joined petitioner Valve Corp. and its
 instituted inter partes reviews (respectively Case Nos.
 IPR2018-01238, IPR2018-1241, IPR2018-01242, and
 IPR2018-01243) to each of the four proceedings.
Case: 19-2035    Document: 50       Page: 3     Filed: 06/16/2020




 PALTALK HOLDINGS, INC.   v. RIOT GAMES, INC.                 3



     We review the Board’s ultimate legal conclusion of ob-
 viousness de novo and its underlying factual determina-
 tions for substantial evidence. In re Gartside, 203 F.3d
1305, 1316 (Fed. Cir. 2000). “Substantial evidence is some-
 thing less than the weight of the evidence but more than a
 mere scintilla of evidence.” In re NuVasive, Inc., 842 F.3d
1376, 1379–80 (Fed. Cir. 2016).
      PalTalk appeals the Board’s obviousness determina-
 tion with respect to two subsets of dependent claims. First,
 PalTalk argues that substantial evidence does not support
 the Board’s conclusion that the prior art renders obvious
 certain dependent claims requiring a group messaging
 “server.” Specifically, dependent claims 4–5, 34–37, and
 41–42 of the ’523 patent require a host computer send a
 message to the group messaging server to “create,” “join,”
 or “leave” a message group. And dependent claims 30, 34,
 35, 49, 53, 54, 66, and 70 of the ’686 patent require that a
 server receives a message to “connect,” “disconnect,” or
 “close” a message group. We disagree with PalTalk. Sub-
 stantial evidence, including expert testimony and express
 disclosures in the prior art, supports the Board’s conclusion
 that the claimed “server” is disclosed and that the claims
 are rendered obvious.
     Second, PalTalk argues that substantial evidence does
 not support the Board’s conclusion that the prior art ren-
 ders obvious dependent claim 11 of the ’523 patent and de-
 pendent claims 22, 41, and 58 of the ’686 patent. Each of
 these claims recites a limitation requiring that the group
 messaging server perform “echo suppression,” which en-
 sures that a host does not receive copies of the messages it
 is sent. PalTalk contends that substantial evidence does
 not support the Board’s conclusion that the prior art dis-
 closes the “echo suppression” limitation. We disagree with
 PalTalk. Substantial evidence, including express disclo-
 sures in the prior art, supports the Board’s conclusion that
 the claimed “echo suppression” is disclosed and that the
 claims are rendered obvious. We further disagree with
Case: 19-2035     Document: 50     Page: 4     Filed: 06/16/2020




 4                 PALTALK HOLDINGS, INC.    v. RIOT GAMES, INC.



 PalTalk to the extent it additionally argues the Board le-
 gally erred by failing to provide sufficient findings to sup-
 port its obviousness determination for the “echo
 suppression” claims. The Board’s analysis provides a re-
 viewable pathway to its conclusion by reasonably consider-
 ing the arguments raised by both parties and citing support
 from the prior art. See Ariosa Diagnostics v. Verinata
 Health, Inc., 805 F.3d 1359, 1365 (Fed. Cir. 2015) (“We may
 affirm an agency ruling if we may reasonably discern that
 it followed a proper path, even if that path is less than per-
 fectly clear.”).
      Because we conclude that the Board’s obviousness de-
 termination is supported by substantial evidence and be-
 cause we detect no legal error in the Board’s analysis, we
 affirm.
                         AFFIRMED